PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
May, Patricia
Application No. 16/018,043
Filed: June 25, 2018	
Attorney Docket No. 00703-May
:
:
:                        DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.137(a), filed June 28, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely file proper reply to final Office action, mailed October 14, 2020, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136 (a) was obtained. Accordingly, this application became abandoned on January 15, 2021. The Office mailed a Notice of Abandonment on May 25, 2021. 
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), payment of the RCE fee of $340.00, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3732 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114 on June 28, 2021.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.




/DEBRA WYATT/Paralegal Specialist, OPET